El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública otorgada en el pueblo de Barran-quitas a 19 de abril de 1860, Tomás Escalera vendió a Gregorio Torres nna finca de 88 cnerdas y ¼, situada en el barrio de Cañabón de dicbo pueblo, bajo los lindes qne se des-criben en la escritura, habiéndose verificado la venta por precio de 900 pesos, de los que el comprador pagaría 160 *874dentro del término de quince días en ganado, y el resto a razón de 160 pesos cada año, a contar desde la fecha del contrato, con excepción del último plazo que sólo alcanzaba a 100 pesos, “conservando el vendedor hasta el total sol-vento de su valor el dominio directo de la finca vendida y debiendo el comprador, que desde luego quede hecho cargo de ella, permitir a Leopoldo Pérez permanecer allí hasta fin de mayo siguiente.”
Presentada dicha escritura al Registrador de la Propie-dad de Paguas para su inscripción, el registrador la denegó, según nota de 21 de julio de 1919,. por la razón de que en el documento “no se expresa de un modo terminante, que no dé lugar a duda, la extensión del derecho cuya inscripción se solicita, toda vez que el vendedor se reserva el dominio directo de la finca vendida, quedando hecho cargo de la misma el comprador, sin que se exprese cuál es el derecho que al parecer se le transmite”, habiéndose tomado anotación pre-ventiva durante el término de ciento veinte días a favor de Gregorio Torres, con el defecto subsanable de no haberse acreditado el estado civil del comprador.
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra, ella interpuesto.
La escritura de que se trata contiene todos los elementos de un contrato de compraventa con cláusula de reservarse' el comprador el dominio de la finca vendida hasta la total solución de su precio, cláusula eficaz en derecho que no vicia de nulidad el contrato por más que en su caso podría dar lugar a la rescisión del mismo. La otra cláusula, de quedar hecho cargo de la finca el comprador, muestra la entrega de la misma por el vendedor, cumpliendo así una obligación, consecuencia del contrato.
No adoleciendo el documento de vicio alguno sustancial que lo invalide, es de aplicación el párrafo 3º. del artículo 20 de la Ley Hipotecaria, preceptivo de que podrán inscri-birse sin el requisito de la inscripción previa del derecho de la persona que otorgue o en cuyo nombre se haga la trans-*875misión o gravamen, los títulos otorgados por personas que hubiesen adquirido el derecho sobre los mismos bienes con anterioridad al día en que empezó a regir la Ley Hipoteca-ria, siempre que justifiquen su adquisición con documentos fehacientes y no estuviere inscrito el mismo derecho a favor de otra persona, pero expresándose en el asiento solici-tado las circunstancias esenciales de tal adquisición, que se tomarán de los documentos necesarios al efecto.
En cuanto al defecto subsanable de no expresarse en la escritura el estado civil del comprador, existe y puede sub-sanarse fácilmente.
Por las razones expuestas es de revocarse la nota recu-rrida, y verificarse la inscripción denegada aunque con el defecto subsanable apuntado en dicha nota.

Revocada la nota y ordenada la inscripción con él defecto subsanable apuntado.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Los Jueces Asociados. Sres. Wolf y Hutchison no intervi-nieron en la resolución de este caso.